14. Protocol amending TRIPS (vote)
- Recommendation: Susta
- Before the vote:
Mr President, the basis for agreement with the Council on this report was a statement made by the Commission which was supposed to be read out yesterday during the debate. However, that statement was not read out. If the Council would agree to attach it to the Minutes or give it some kind of legal status and transparency, then that would help further the process on this issue.
President-in-Office of the Council. - Mr President, access to affordable pharmaceutical products in poor developing countries and LDCs is essential to attain the proposed EU development goals and would contribute to poverty reduction, increase human security and promote human rights and sustainable development. I think we both agree on the importance of ensuring the coherence of EU policies and that consistency in the EU's external actions, namely trade and development policies, should go hand in hand.
We recognise that the mechanism created by the WTO decision and the protocol to the TRIPS Agreement represent just a part of the solution to the problem of access to medicines and public health, and that other measures to improve health care and infrastructure are equally indispensable. Even if the TRIPS amendment is not the complete solution, we believe that the positive acceptance of the protocol represents an important step.
To this effect, it is worth recalling that the Member States of the European Union remain free under WTO rules to use the different exceptions provided under the TRIPS Agreement in their domestic patent laws, including those provided for under Article 30 of the TRIPS Agreement.
Furthermore, in order to facilitate access to medicines in countries with insufficient or no manufacturing capacities in the pharmaceutical sector, the Council, the European Parliament and the Commission all worked hard to adopt Regulation (EC) No 816/2006 on compulsory licensing of patents relating to the manufacture of pharmaceutical products for export to countries with public health problems.
Let me add that we support the use of the 'flexibilities' built into the TRIPS Agreement and recognised by paragraphs 4, 5 and 6 of the Doha Declaration as well as the additional flexibilities for less-developed countries made available pursuant to paragraph 7 of the Doha Declaration, in order to be able to provide essential medicines at affordable prices under their domestic public health programmes.
In view of the Doha Declaration in the framework of the EPA negotiations with the ACP countries and other future bilateral and regional agreements with poor developing countries and LDCs, the European Union is not asking, and does not foresee asking, to negotiate pharmaceutical-related provisions, sometimes referred to as TRIPS+ provisions, affecting public health and access to medicines.
Finally, we look favourably upon initiatives encouraging the transfer of technology, research, capacity strengthening, regional supply systems and help with registration in order to facilitate and increase the production of pharmaceutical products by the developing countries themselves and we will work with Member States towards that end.
Concerning the corresponding measures and the budgetary procedures, we are sure that the commitment of the European Parliament which has raised the visibility of the issue of access to medicines will help to increase their efficiency.